Title: To Thomas Jefferson from Thomas Paine, 13 February 1792
From: Paine, Thomas
To: Jefferson, Thomas


          
            Dear Sir
            London Feby. 13 1792
          
          Mr. Kenedy who brings this to N York, is on the point of setting out, I am therefore confined to time. I have enclosed six Copies of my work for your self in a parcel addressed to the President, and three or four for my other friends, which I wish you to take the trouble of presenting.
          I have just heard of Govr. Morris’s appointment. It is a most unfortunate one, and as I shall mention the same thing to him when I see him, I do not express it to you with the injunction of Confidence.
          He is just now arrived in London, and this circumstance has served, as I see by the french papers, to encrease the dislike and suspicion of some of that Nation and the National Assembly against him.—Your Affectionate friend &c.
          
             Thomas Paine
          
          
            P.S. In the present state of Europe it would be best to make no appointments.
          
        